Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 6 in the reply filed on 03/29/2021 is acknowledged.  The traversal is on the ground(s) that the amendment filed 03/29/2021 to the claims effectively places all pending claims within elected Group 6.  This is not found persuasive because claims 40, 45, 55, 58-59 and 63-72 are not drawn to a process of forming a macrocomposite, and are thus directed towards a different statutory category than elected group 6.
The requirement is still deemed proper and is therefore made FINAL.
Claims 40, 45, 55, 58-59 and 63-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/29/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 9, 12-13, 20, 22, 29, 38, 60-62 and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited the limitation “wherein the metal comprises gold or a gold alloy or both”. This limitation is unclear as it is impossible for a metal to be both gold and a gold alloy. For the purposes of examination, this limitation will be interpreted to read “wherein the metal comprises gold or a gold alloy” unless further clarified by applicant during the course of prosecution. One potential way to overcome this rejection is to amend claim 1 to read “wherein the metal comprises gold or a gold alloy”. Appropriate action is required. 
All claims not specifically addressed are rejected due to their dependency on an otherwise rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 13, 20, 22, 38, and 60-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB894328, hereinafter referred to as Corning, and as further evidenced by Rajbhandari et al. (Rajbhandari, P., Lionel Montagne, and Grégory Tricot. "Doping of low-Tg phosphate glass with Al2O3, B2O3 and SiO2: Part I-effect on glass property and stability." Materials Chemistry and Physics 183 (2016): 542-550, hereinafter referred to as Rajbhandari).
Regarding claim 1, Corning discloses a method of forming a macrocomposite (see Corning at the Title, disclosing glass to metal seals) comprising dispersing or immersing a metal in a glass (see Corning at Figure 1, disclosing a metal wire [12] within a glass bead [11]), wherein the metal has a volume of greater than 0.1 mm3 (see Corning at Figure 1, disclosing a metal wire [12] within a glass bead [11]), wherein the glass has a thermal expansion -7 K-1 to 175 x 10-7 K-1 (see Corning at Page 1, lines 56-59, teaching that glasses suitable for such objects must have an expansion coefficient of about 148 x 10-7 K-1 to 158 x 10-7 K-1, which is within the claimed range): and wherein the macrocomposite does not comprise an organic resin, an adhesive, or a polymer. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Corning does not explicitly disclose the metal comprises gold or a gold alloy, however, Corning teaches seals can be made to other high expansion metals in addition to copper (See Corning at Page 2, lines 69-71). Examiner notes that gold has a coefficient of thermal expansion of approximately 140 x 10-7 K-1, which is near both the claimed range and the range taught by Corning. 
Therefore, it would have been obvious to a person having ordinary skill in the art to select gold instead of copper as an alternative metal as suggested by Corning with a reasonable chance of successfully immersing the metal in the glass. 
Regarding claim 3, Corning discloses the metal comprises at least one of a plate, a foil, a stripe, a wire, a fiber, a net, a mesh, a chopped strand, a bowl, a grain, a sphere, a microsphere, a fabric, a flake, or an irregular shape (see Corning at Figure 1, disclosing a metal wire [12] within a glass bead [11]).
Regarding claim 4, Corning discloses the metal is fully immersed or partially immersed in the glass (see Corning at Figure 1, disclosing a metal wire [12] within a glass bead [11]).
Regarding claim 5, Corning discloses the glass comprises a phosphate glass (see Corning at Page 1, lines 62-63, teaching the glass comprises 38-42% P2O5). 
Regarding claim 13, Corning discloses the temperature of the metal is within 800°C of the glass at the time of dispersing or immersing the metal in glass (see Corning at Page 2, lines 39-48, teaching the wire is heated to 600 °C to clean the surface, then the glass bead is slipped onto the wire, and then the whole assembly is fired from between 600 °C to 700°C). Corning does not disclose the metal is at room temperature at the time of dispersing or immersing the metal in glass; or wherein the metal is molten at the time of dispersing or immersing the metal in glass, however, Corning teaches that the metal is first heated to clean the surface. Examiner notes that gold does not tarnish, therefore, this step is not required for gold. Examiner notes that there are a finite number of possibilities for treating the wire before the glass bead is applied; either the wire can be heated or not, and a person having ordinary skill in the art would appreciate that gold does not have to be heated to be cleaned like copper does. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Therefore, it would be obvious for a person having ordinary skill in the art to select from the limited number of possibilities and to try applying the glass bead to a gold wire while the gold wire is at room temperature with a reasonable expectation of successfully providing a macrocomposite comprising gold and glass. 
Regarding claim 20, Corning discloses the method further comprises annealing the macrocomposite (see Corning at Page 2, line 48, teaching the glass is annealed). 
Regarding claim 22, Corning discloses the macrocomposite comprises a second glass (see Corning at Page 2, lines 51-55, teaching the glass bead and wire can be sealed in a glass tube or envelope). 
Regarding claim 38, Corning discloses the glass is formed by sintering of powdered or crushed glass; or wherein the glass comprises an element which possesses an absorption band within the visible spectrum or both (see Corning at Page 2, lines 28-32, teaching the glass can be formed by conventional methods such as moulding or slip casting of pulverized glass).
Regarding claim 60, Corning discloses the difference in the coefficients of thermal expansion between the metal and the glass is less than 30 x 10-7 K-1 (see Corning at Page 1, lines 56-59, teaching that glasses suitable for such objects must have an expansion coefficient of about 148 x 10-7 K-1 to 158 x 10-7 K-1). Examiner -7 K-1, which is within 30 x 10-7 K-1 of the thermal expansion coefficient of the glass taught by Corning. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding claim 61, Corning does not explicitly disclose the temperature of the glass at the time of dispersing or immersing the metal in the glass is at least 20°C greater than the Tg of the glass, however, the Tg of a class is a function of the composition of a glass. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior 
Corning does teach that the glass bead is slipped onto the wire, and then the whole assembly is fired from between 600 °C to 700°C (see Corning at Page 2, lines 39-48).  This is at least 20 °C above the Tg of the glass as further evidenced by Rajbhandari, which teaches that similar zinc phosphate glasses have a Tg below 400 °C (see Rajbhandari at the Abstract). Therefore, the glass disclosed by Corning inherently meets the limitation of claim 61. 
Corning discloses the temperature difference between the metal and glass at the time of dispersing or immersing the metal in the glass is at least 100°C (see Corning at Page 2, lines 39-48, teaching the wire is heated to 600 °C to clean the .
Claims 9, 12, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corning as applied to claim 1 above, and further in view of Chen et al. (CN101058477, hereinafter referred to as Chen).
Regarding claim 9, while Corning discloses a glass with an expansion coefficient of about 148 x 10-7 K-1 to 158 x 10-7 K-1, Corning does not disclose a glass with the composition of claim 9. Corning teaches that in order to seal a glass to a metal, the glass and the metal must have similar coefficients of thermal expansion (see Col. 1, lines 23-34).
Chen is directed to a lead-free sealing glass (see Chen at [0002] from machine translation via EspaceNet). Chen teaches the thermal expansion coefficient of the glass is 70-140 * 10-7 ℃-1 (see Chen at [0026] from machine translation via EspaceNet). 
Chen teaches the glass comprises ZnO and P2O5 and, optionally wherein the combined mass percent of ZnO and P2O5 is at least 60 (see Chen at [0018] from machine translation via EspaceNet, teaching the total mole percentage of P2O5 and ZnO is 70% to 90%, which is within the claimed range of at least 60 mass %); the glass comprises at least one of Na2O, K2O, Li2O, CaO, MgO, and BaO (see Chen at [0019] from machine translation via EspaceNet, teaching the glass total mole 2O and K2O is 3%-10%.) and at least one of Al2O3, TiO2, CeO2, ZrO2, Bi2O3, and SnO2 (see Chen at [0016] from machine translation via EspaceNet, teaching the glass contains 0.5 mol. % TiO2), the glass comprises ZnO, P2O5, Na2O, K2O, Li2O, Al2O3, Bi2O3, CeO2, TiO2, ZrO2, and SnO2 in the following ranges: ZnO 38-50 mol. % (See Chen at [0013] from machine translation via EspaceNet, teaching the glass contains 30-55 mol. % ZnO, which overlaps with the claimed range), P2O5 29.5-34 mol. % (See Chen at [0013] from machine translation via EspaceNet, teaching the glass contains 30-55 mol. % P2O5, which overlaps with the claimed range), Na2O 0-20 mol. % (See Chen at [0014] from machine translation via EspaceNet, teaching the glass contains 0 to 10 mol. % Na2O, which is within the claimed range), K2O 0-20 mol. % (See Chen at [0014] from machine translation via EspaceNet, teaching the glass contains 0 to 10 mol. % K2O, which is within the claimed range), Li2O 0-20 mol. % (see Chen at [0013]-[0018] from machine translation via EspaceNet, teaching the glass contains no Li2O, which is within the claimed range), Al2O3 0-3 mol. % (See Chen at [0013] from machine translation via EspaceNet, teaching the glass contains 0-10 mol. % Al2O3, which overlaps with the claimed range), Bi2O3 0-3 mol. % (see Chen at [0013]-[0018] from machine translation via EspaceNet, teaching the glass contains no Bi2O3, which is within the claimed range), CeO2 0-2 mol. % (see Chen at [0013]-[0018] from machine translation via EspaceNet, teaching the glass contains 2, which is within the claimed range), TiO2 0.1-3 mol. % (see Chen at [0016] from machine translation via EspaceNet, teaching the glass contains 0.5 mol. % TiO2, which is within the claimed range), ZrO2 0-2 mol. % (see Chen at [0013]-[0018] from machine translation via EspaceNet, teaching the glass contains no ZrO2, which is within the claimed range), SnO2 0-2 mol. % (see Chen at [0013]-[0018] from machine translation via EspaceNet, teaching the glass contains no SnO2, which is within the claimed range). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Chen does not provide a specific example of a glass wherein the molar ratio of the sum of (ZnO, CaO, MgO, BaO, Na2O, K2O, Li2O) : the sum of(P2O5, Al2O3, TiO2, ZrO2, CeO2, Bi2O3, SnO2) is 2:1, however, as discussed above, Chen teaches the glass comprises these components within ranges which fall within the claimed ratio of 2:1 (see Chen at [0013]-[0018] from machine translation via EspaceNet). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Therefore, it would have been obvious to a person having ordinary skill in the art to substitute the glass disclosed by Corning with the glass disclosed by Chen because both glasses have coefficients of thermal expansion close to the 
Regarding Claim 12, while Corning discloses a glass with an expansion coefficient of about 148 x 10-7 K-1 to 158 x 10-7 K-1, Corning does not disclose a glass with the composition of claim 9. Corning teaches that in order to seal a glass to a metal, the glass and the metal must have similar coefficients of thermal expansion (see Col. 1, lines 23-34).
Chen is directed to a lead-free sealing glass (see Chen at [0002] from machine translation via EspaceNet). Chen teaches the thermal expansion coefficient of the glass is 70-140 * 10-7 ℃-1 (see Chen at [0026] from machine translation via EspaceNet).
Chen teaches the glass comprises ZnO in a range of 30-55 mol. % ZnO (See Chen at [0013] from machine translation via EspaceNet), which overlaps with the claimed range of 38-50 mole percent, P2O5 in a range of 30-55 mol. % P2O5 (See Chen at [0013] from machine translation via EspaceNet), which overlaps with the claimed range of 29.50-34 mole percent, Na2O in a range of 0 to 10 mol. % Na2O (See Chen at [0014] from machine translation via EspaceNet), which is within the claimed range of 0-20 mole percent; K2O in a range of 0 to 10 mol. % (See Chen at [0014] from machine translation via EspaceNet), which is within the claimed range of 0-20 mole percent K2O), Chen teaches the glass contains no Li2O, which is 2O, Al2O3 in a range of 0-10 mol. % Al2O3 (See Chen at [0013] from machine translation via EspaceNet), which overlaps with the claimed range of 0-3 mole percent Al2O3, Chen teaches the glass contains no Bi2O3, which is within the claimed range of 0-3 mole percent Bi2O3, Chen teaches the glass contains no CeO2, which is within the claimed range of 0-2 mole percent), TiO2 in a range of 0.5 mol. % TiO2 (see Chen at [0016] from machine translation via EspaceNet), which is within the claimed range of 0.1-3 mole percent), Chen teaches the glass contains no ZrO2, which is within the claimed range of 0-2 mole percent, Chen teaches the glass contains no SnO2, which is within the claimed range of 0-2 mol. % SnO2, and wherein the range of Na2O+K2O+Li2O is 11-25 mole percent (Chen teaches 0-10% Na2O, 0-10% K2O, and 0% Li2O as discussed above, which provides a range of Na2O+K2O+Li2O of 0-20%, which overlaps with the claimed range), and wherein the glass further comprises at least one of CaO in a range of 0-7 mole percent (see Chen at [0013]-[0018] from machine translation via EspaceNet, teaching the glass contains no CaO, which is within the claimed range), MgO in a range of 0-5 mole percent (see Chen at [0013]-[0018] from machine translation via EspaceNet, teaching the glass contains no MgO, which is within the claimed range), or BaO in a range of 0-5 mole percent (see Chen at [0014] from machine translation via EspaceNet, teaching BaO from 0-5 mol. %, which is within the claimed range), wherein the 
Therefore, it would have been obvious to a person having ordinary skill in the art to substitute the glass disclosed by Corning with the glass disclosed by Chen because both glasses have coefficients of thermal expansion close to the coefficient of thermal expansion of gold, with a reasonable expectation of successfully encapsulating gold within the glass. 
Regarding claim 29, while Corning discloses a glass with an expansion coefficient of about 148 x 10-7 K-1 to 158 x 10-7 K-1, Corning does not disclose a glass with the composition of claim 29. Corning teaches that in order to seal a glass to a metal, the glass and the metal must have similar coefficients of thermal expansion (see Col. 1, lines 23-34).
Chen discloses a glass with 30-55 mol. % ZnO (See Chen at [0013] from machine translation via EspaceNet), which overlaps with the claimed range of 42.5-47.5 mol. % ZnO; 30-55 mol. % P2O5 (See Chen at [0013] from machine translation via EspaceNet), which overlaps with the claimed range of 30.0-33.5 mol. % P2O5; 0-10 mol. % Al2O3 (See Chen at [0013] from machine translation via 2O3; 0.5 mol. % TiO2 (see Chen at [0016] from machine translation via EspaceNet), which is within the claimed range of 0.2-1.0 mol. % TiO2; 0 to 10 mol. % Na2O (See Chen at [0014] from machine translation via EspaceNet), which overlaps with the claimed range of 6.0-12.5 mol. % Na2O; 0 to 10 mol. % K2O (See Chen at [0014] from machine translation via EspaceNet), which overlaps with the claimed range of 6.0-12.5 mol. % K2O; and Chen teaches the glass contains no CaO, which is within the claimed range of 0-7 mol. % CaO. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Therefore, it would have been obvious to a person having ordinary skill in the art to substitute the glass disclosed by Corning with the glass disclosed by Chen because both glasses have coefficients of thermal expansion close to the coefficient of thermal expansion of gold, with a reasonable expectation of successfully encapsulating gold within the glass.
Claim 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corning in view of Chen as applied to claim 1 above, and further in view of Quackenbush et al. (US1425606, hereinafter Quackenbush).
Corning in view of Chen does not disclose the metal comprising multiple pieces having a volume of greater than 0.1 mm3
Quackenbush is directed toward electric light bulbs (see Quackenbush at Col. 1, lines 10-11). Quackenbush shows an example of a piece of glass with two wires having a volume greater than 0.1 mm3 (see Quackenbush at Fig. 3). Quackenbush teaches that the glass tubular neck seals the filament stem (see Quackenbush at Claim 3). 
Therefore, a person having ordinary skill in the art would modify the macrocomposite of Corning and Chen to contain more than one wire within the glass as taught by Quackenbush with a reasonable expectation of successfully providing a macrocomposite which contains more than one wire. 
Conclusion
Although not relied up on to form the basis of a rejection, Applicant should be aware of SinghDeo et al. (US5024883, hereinafter referred to as SinghDeo) and Busdiecker et al. (US3407091, hereinafter referred to as Busdiecker) when drafting a response to this office action. 
SinghDeo is directed towards metallic particles dispersed throughout a glass matrix (see SinghDeo at the Abstract). SinghDeo teaches that examples of suitable metals include gold (see SinghDao at Col. 11, lines 48-50). 
Busdiecker is directed towards sealing glass to metal surfaces (see Busdiecker at Col. 1, lines 1-2). Busdiecker teaches that in order to minimize differences in thermal expansion characteristics between metal and glass and 2O3, 4.56% K2O, 29.92% ZnO, and 62.22% P2O5 all in terms of weight % (see Busdiecker at Col. 3, lines 40-47). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731